Per Curiam.

In case No. 74-938, Emery’s argument is premised, first, on the exception from the sales tax found in R. C. 5739.01(E), which, in pertinent part, provides:
“ (E) ‘Retail sale’ and ‘sales at retail’ include all sales except those in which the purpose of the consumer is:
< É # # #
“ (2) To incorporate the thing transferred as a material or a part, into tangible personal property to be produced for sale by manufacturing, assembling, processing, or refining, or to use or consume the thing transferred directly in the production of tangible personal property for sale by manufacturing * *
Emery then argues that the taxability of a particular purchased items depends upon the “primary use” of the item.
The Tax Commissioner concedes that approximately 87 percent of Emery’s fuel consumption is directly used 'u production, but argues that the “primary use” test should not be used in this case because the uses of fuel can be allocated as to use so that the tax assessed can be based on the allocation. In addition, he argues that the use of the fuel to produce steam for the nonexcepted uses is an important rather than an incidental use.
However, once the Tax Commissioner has conceded that the bulk of the fuel use is covered by the exception found in R. C. 5739.01(E), and he does not question the exception of 87 percent of the fuel, the “primary use” test is applicable. In United States Shoe Corp. v. Kosydar (1975), 41 Ohio St. 2d 68, 71, this court provided that:
“* * * Thus, under R. C. 5739.01(E), application of the primary use test is proper in all cases where the ‘purpose’ of the taxpayer is unclear because dual uses exist.”
*36In United States Shoe, the court denied an exception for raw materials used in constructing sample shoes because the raw materials were earmarked when the purchase of those raw materials “* * * was credited into accounts separate from those which contained materials for taxpayers’ regular line of shoes.” 41 Ohio St. 2d 68, 71.
Emery argues that it buys fuel in bulk, all of which is consumed in the production of steam, which is then put to various uses. Emery believes the facts of this case distinguish it from United States Shoe, and that RichardsonMerrell v. Porterfield (1972), 32 Ohio St. 2d 281, controls.
We agree. In Richardson-Merrell, the Tax Commissioner assessed sales tax on a calculated portion of Merrell’s purchases of raw materials. Since Merrell distributed about 8 percent of its drug products as samples without cost, the Tax Commissioner felt that a portion of the purchased raw materials was taxable since they were not incorporated into products for sale. This court disagreed, applying the “principal and primary use test first announced in Mead Corp. v. Glander (1950), 153 Ohio St. 539.*
In deciding Richardson-Merrell, the court, at page 285, stated :
“It is quite obvious from our decision in that case [Ace Steel Baling v. Porterfield (1969), 19 Ohio St. 2d 137 —another primary use case] that:
“(1) 'Primary use’ means primary in utility or essentiality ; and
“(2) The 'primary use’ test is applicable to fungible goods as well as to machinery.”
In this case, Emery purchased the fuel (fungible goods) with the primary objective of using the fuel to produce steam for direct use in its production of products for sale. None of the fuel is ever earmarked for nonexcepted *37uses, and the approximately 13 percent nonproductive use of the resulting steam is merely incidental to the primary use, so that the total purchases of fuel are excepted from taxation.
In case No. 74-942, the Board of Tax Appeals reversed the Tax Commissioner’s assessment of sales and use taxes on barrel-filling equipment and cut-off scales because they were excepted by R. C. 5739.02(B) (15) as “* * * machinery, equipment, and material for use in packaging tangible personal property for sale * *
The Tax Commissioner argues that the board’s decision is not supported by any probative evidence of record.
The court has examined the record before the Board of Tax Appeals, and determines that there was probative evidence in the record to support the board’s decision sufficient to satisfy the limitations of Citizens Financial Corp. v. Porterfield (1971), 25 Ohio St. 2d 53.
For the foregoing reasons, in case No. 74-942, the decision of the Board of Tax Appeals is affirmed in part, and, in case No. 74-938, the decision of the board is reversed in part.

Decision affirmed in part and reversed in part.

O’Neill, C. J., Herbert, Stern, Celebrezze and W. Brown, JJ., concur.
Corrigan and P. Brown, JJ., dissent.

The Tax Commissioner relies upon Merchants Cold Storage Co. v. Glander (1948), 150 Ohio St. 524. There, the court, two years before Mead Corp. v. Glander, suggested that, with proper records, taxability of fuel might be allocated as to use. However, after 25 years of the “primary use” test, that dictum seems insufficient authority upon which to base this case.